PER CURIAM.
Defendant appeals his sentence of 15 years in prison based on a conviction of aggravated battery. In sentencing defendant, the trial court ruled that application of the Youthful Offender Act, Section 958.04, Florida Statutes (1979), was discretionary. This court held the Act to be mandatory if the defendant meets the statutory criteria in Barnhill v. State, 393 So.2d 557 (Fla. 4th DCA 1980). The ruling of the trial court is reversed and the matter is remanded for a finding as to whether defendant met the statutory criteria and for resentencing in accordance with Barnhill v. State, supra, if appropriate.
REVERSED AND REMANDED.
LETTS, C. J., BERANEK, J., and OWEN, WILLIAM C., Jr., Retired, Associate Judge, concur.